IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CAROLE L. SCHEIB,                           : No. 209 WAL 2021
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
THE BANK OF NY MELLON, N.A. F/K/A           :
MELLON BANK N.A.                            :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.